DETAILED ACTION
Information Disclosure Statement
The references cited by applicants in the information disclosure statement filed have been made of record.  The Examiner has considered the voluminous references.
While the statement filed does not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 does not require that the informa-tion be material; rather, they allow for submission of information regardless of its per-tinence to the claimed invention.  Also, there is no requirement to explain the materiality of the submitted references.  However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure.  Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  MPEP § 609.04(a)(III).

	This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” Id. at 1888.  This case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references.  Id.
The MPEP provides more support for this position.  In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant information and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).  See also MPEP § 2004.

Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.
Applicants are specifically requested to provide a concise explanation of the relevance of the documents submitted 06/21/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 13, 29, and 33-35 are rejected under 35 U.S.C. 103 as obvious over Hatanaka in view of Matsuse, Gurary (5,759,281), Yokoi (2005/0136657), Umotoy (2001/0054381), Bondestam (2002/0157611), and Bang (2002/0000195). 

- providing at least one substrate on a support, the teachings include a substrate, though the support is not specifically shown it is understood [0007],
- controlling the temperature of the chamber wall – though not shown the process occurs within a chamber [0013] and as the substrate is heated to a certain temperature [0018] then the temperature of the walls are necessarily “controlled” to some extent, 
- controlling the temperature of the showerhead to be about 150 degrees [0033], and 
- alternately and sequentially feeding at least two vapor phase reactants into the space – as described the process is ALD and includes the sequential exposure, wherein the showerhead temperature is controlled including a recirculation loop [0033, 76].
	In regard to the requirement that the film comprises a transition metal, Hatanaka teaches that it is known in the art to apply TiN as well as ZrBN [0003-07].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the titanium that is taught as known and operable by Hatanaka instead of the zirconium because each of the transition metals are well known for use in the method of forming a barrier.  In regard to the application of a vapor phase reactant, it is understood that in such a CVD process a vapor phase reactant is applied.
	Further to the requirement of applying TiCl4 and ammonia, Hatanaka teaches ammonia but is silent on any Ti precursor [0073], but Matsuse teaches that it is known to apply TiCl4 along with NH3 to form a TiN film using ALD [0005].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply 
	In regard to the shower head temperature, the temperature is approximately 150 degrees C which is sufficiently close to the claimed range to set forth a case of prima facia obviousness, per MPEP 2144.05 a prima facia case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a temperature around 150 degrees C, such as 140 degrees, as Hatanaka teaches that temperatures about 150 degrees are useful in the process.
Hatanaka does not teach:
- independently controlling the wall temperature as claimed, or
- independently controlling the susceptor temperature as claimed. 
Gurary teaches that it is operable to control the temperature of a susceptor in a CVD process (col 6, lines 22-48), wherein Gurary teaches specific control of the susceptor with two different zones.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply temperature control to the susceptor as taught by Gurary in the process of Hatanaka as Gurary teaches it is useful to control the temperature of the susceptor and Hatanaka is silent.
The combined teachings, however, are silent on controlling a temperature of the substrate support relative to the chamber walls.
Yokoi teaches that it in a chemical vapor deposition process for depositing TiN using TiCl3 and NH3, it is useful to keep the process chamber walls at a lower 
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to maintain the substrate support at a higher temperature than the chamber walls, wherein the chamber walls are controlled to about 150-250 degrees, for example in the method of Hatanaka et al as this would allow for effective substrate temperature control as per Yokoi and/or Umotoy.  It would be understood that the substrate support would be at a higher temperature in order for the substrate to be at a higher temperature and/or conversely it would be effective to increase the substrate support temperature in order to keep the substrate at the desired higher temperature.  Furthermore, in regard to the specifically claimed temperature range, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59.  So, wherein the combined art is silent on the exact temperature of the walls, it would have been further obvious to apply the claimed temperature range since there is no showing that the range is critical.  
The combined art teaches a temperature of the walls but does not teach a method of controlling the wall temperature.
Bondestam teaches an ALD system (Fig. 5) however, and that it is operable to include a heating unit in the reactor walls along with multiple zones and multiple sensors to monitor and control the temperature of the walls [0054].  It would have been obvious 
The combined teachings therefore include teachings of heaters for each of the substrate support, walls and showerhead – as each reference teaches a controller, it would have been further obvious to control each element separately.  Furthermore, Bondestam specifically teaches multiple controllers, therefore it would be further obvious to apply the multiple controllers that are taught as each element of the system is a separate zone.
All elements of the claims are taught except for wherein the independently controlling the temperature of the showerhead and the chamber wall as claimed.  
Hatanaka does teach a heater and a cooling fluid that is recirculated through the showerhead [0033, 76], but does not explicitly teach an embedded heater as claimed.  While the teachings do not explicitly state the cooling fluid is a recirculation loop, the teachings are implicit as per the art this would be understood to recirculate the fluid through a heat exchanger; further, Bondestam teaches that a cooling fluid is known to include such a cooling loop [0026] and therefore it would be further operable to include recirculation of the cooling fluid as directed by Bondestam.
Bang teaches that a gas distributer, i.e. showerhead, operably includes a resistive (i.e. embedded) heater and fluid channels [0025].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the embedded heater of Bang including to the apparatus of Hatanaka as Hatanaka teaches a heater and a cooling fluid system but is silent on the heater being embedded but Bang 
In regard to the heating of the walls, Bondestam teaches that embedded heaters are operable, but also further teaches a fluid recirculating system to cool the walls [0026].  While Bondestam does not explicitly teach the combination of the two modes of temperature regulation, as Bang teaches that one would effectively apply both modes and structure, it would have been further obvious to one of ordinary skill in the art to apply both in order to effectively control the temperature.
In regards to the limitations of controlling the various temperature “when” certain temperature conditions are met – the claim does not require those temperature conditions to be met, therefore the clauses are optional.  As per MPEP 2111.04, claim scope is NOT limited by language that makes optional but does not require steps to be performed.  In this case, the method occurs even when the temperatures are within the controlled limits, and therefore the clauses are optional.
	Regarding claims 2 and 4, Hatanaka is silent on the specific temperature of the walls, but teaches that the process is performed at a temperature of 50-300 degrees C, and therefore it would be operable to set the entire chamber temperature, including the walls, at the same temperature in order to maintain temperature uniformity of the chamber.  Since the process temperature range and therefore wall temperature range overlaps the claimed temperature range, a prima facia case of obviousness is set forth.
	One would apply any operable temperature in the range such as 80-160C or 90-140C if that resulted in an optimal process.
Regarding claim 3, further to above, Hatanaka teaches “approximately 150 degrees C” for the showerhead temperature and the claimed range goes up to “approximately 140 C” and due to the approximation of both temperatures they are considered to sufficiently overlap in range and set forth a case of obviousness.  If it were determined that the “approximate” temperature ranges do not in fact overlap, as per MPEP 2144.05 a prima facia case of obviousness exists where the claimed and prior art ranges are close enough that one of ordinary skill would have expected them to have the same properties.  In this case one would expect the same behavior from a showerhead temperature of 150C as compared to one at 140C – there is no further showing of criticality within the scope of the claim to overcome the obviousness.
	Regarding claims 7, Bondestam teaches that it is operable to configure multiple controllers to communicate in the control of temperature.
	Regarding claim 13, Hatanaka is silent on any specific uniformity of the layer formed, but generally teaches a uniform passing of the reactive gases to the substrate [0037-38] and it would be understood that this causes a uniform deposition. In regard to an achieved uniformity versus the claimed uniformity, in the art it is well understood that within wafer thickness uniformity is desired to be as good as possible and therefore it would be obvious to control the configuration and conditions to optimize the thickness uniformity to 1% one-sigma if that resulted in an operable layer where Hatanaka generally teaches controlling conditions for uniform gas exposure.
	Regarding claim 29, as per the combined teachings above, the prior art generally teaches applying different zones in heating portions of the chamber, see particularly 
	Regarding claim 30, the chamber walls are understood as exposed to atmosphere (i.e. room temperature) which is well below the process temperature and therefore the heat is being removed from the chamber walls.
	Regarding claim 31, Hatanaka teaches a cooling fluid in the showerhead as noted and the heater as claimed, as per the teachings of Bang an embedded heater.
Regarding claim 32, Bondestam further teaches a recirculating fluid (i.e. cooling) loop along with the described heaters [0026].
Regarding claim 33, the combined prior teaches controlling temperature of different parts of the chamber by a cooling fluid and embedded heaters, while not specifically teaching the claimed dual methods of controlling the temperature of the substrate support, it follows from the teachings that one would effectively control the temperature of the support by the same mechanisms as described for the walls and showerhead.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the cooling channels and embedded heater as taught by the combined prior art for heating the walls and the showerhead to the susceptor as the art teaches the mechanism to generally effectively control the temperature of the chamber and the susceptor is another part of the chamber.  Further, as per above, Gurary generally teaches controlling the temperature of the susceptor with multiple zones and methods.  To implement the same temperature control mechanism for the susceptor would have been routine and obvious to one of ordinary skill in that art that can implement the same for the chamber walls and showerhead.
Regarding claims 34 and 35, the claims are optional clauses as per above, as the step is only required “when” certain conditions are met, since the claims encompass embodiments wherein those conditions are not met, the limitations are considered met when the temperature is not above the claimed set points.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hatanaka (et al, as per above) and in further view of Chandrasekharan (2015/0004798) and Liu (2001/0042511).
	The teachings of Hatanaka are described above, teaching a showerhead and a chamber, thereby teaching walls but does not teach thermally isolating the parts.
Chandrasekharan teaches that it is useful to thermal isolate a showerhead from a processing chamber wall in order to prevent nonuniform heating of the substrate by the showerhead effecting heat on other chamber parts [0018].  The isolation includes an isolation ring 214.  
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to thermally isolate the showerhead from the sidewalls in the method of Hatanaka as the prior art further teaches that isolating the two will allow improved control of the showerhead heat and therefore of the substrate.
Chandrasekharan is silent on any material for the ring, but Liu teaches that an effective isolation ring for a showerhead comprises ceramic or polymeric material [0025].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the ceramic or polymeric material of Liu in the showerhead isolation ring of Chandraskekharan as the teachings are silent on any particular material 
	Further to claim 13, Hatanaka is silent on any uniformity, but applying the thermal isolation of Chandrasekharan would be expected to further improve the temperature and therefore thickness uniformity of the resulting film.  As per above, it is well known to optimize the thickness uniformity and as such control the combined conditions per the combined prior art to produce an improved uniformity such as 1% one-sigma, particularly where Hatanaka teaches to control gas delivery uniformity and Chandrasekharan further teaches to control the temperature uniformity, both of which are understood to improve film deposition uniformity.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Hatanaka (et al, as per above) and in further view Sun (2005/0109461).
Hatanaka et al teach a number of heaters as outlined above, but do not specifically teach different types such as claimed.
Sun teaches that in a CVD system [0013] it is useful to have any of all of radiative, resistive and/or inductive heaters in order at least to aid in the chamber clean process [0018].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple types of heaters of Sun to the system of Hatanaka as Hatanaka teaches heaters but is silent on any specific types and Sun teaches that all of resistive, inductive and radiative are operable in a CVD system and .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, et al (as per above) and in further view of Tam (2011/0253044).
The teachings of Hatanaka are described above, teaching a chamber wherein the temperature of the substrate and showerhead are controlled as noted, the art is silent on flowing cooling fluid through the chamber walls.
Tam teaches that in a vapor deposition chamber, it is operable to control the temperature of the walls by a het exchange liquid through channels in the walls [0061].  
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the channels in the walls with a heat exchange liquid as taught by Tam in the method of Hatanaka as it would allow for improved temperature control, which is specifically desired as demonstrated by Hatanaka’s control of the chamber and showerhead temperature and Sun’s inclusion of multiple heaters.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, et al (as per above) and in further view of Sun (2005/0109461).
Hatanaka et al teach a number of heaters as outlined above, but do not specifically teach different types such as claimed – but Sun is applied in the same manner as per claim 9 above and will not be repeated.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka, et al (as per above) and in further view of Horii (2003/0209746).
The teachings of Hatanaka are described above, teaching the formation of a ZrBN layer as a barrier layer, but not teaching the required TiN layer.
Horii teaches that it is operable to form a barrier layer in a device by applying a combination of TiN and/or ZrBN [0019].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply TiN in addition to the ZrBN of Hatanaka as Horii teaches that the combination forms an operable barrier layer.

Claim 28 is rejected under 35 U.S.C. 103 as obvious over Hatanaka, et al (as per above) and in further view Narasimhan (2001/0016273).
The combined teachings include forming a Zr containing film, but Hatanaka does not exemplify apply a transition metal halide.
Narasimhan teaches that Zr halides are well known in the CVD art [0039], therefore it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the same in the method of Hatanaka.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are generally persuasive as discussed in the interview.
The applicants show no criticality within the scope of the claims.  It is noted that the affidavit noted in the response has not been submitted – BUT in any case, the arguments state that the data suggests the importance and criticality of the showerhead 
The teachings of Umotoy and Yokoi each include that the chamber walls are kept at a lower temperature than the substrate.  The teachings of Bondestam are still applied by teaching the use of multiple zones and controlling the wall temperature with sensors.  Even though Bondestam exemplifies a different wall temperature for the same process, this does not negate the teachings of the wall temperature range of Umotoy and/or Yokoi.  Further, as per MPEP 2144.05 I., a range may be disclosed in multiple reference, so all of the prior art teachings are relevant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715